Title: To Alexander Hamilton from Colonel Otho H. Williams, 30 August 1780
From: Williams, Otho H.
To: Hamilton, Alexander


Hillsborough [North Carolina] 30th August 1780.
Dear Hamilton.
About the 23d. Instant I wrote my Friend Harrison from Salisbury giving him a very hasty, particular account of the Defeat of Genl. Gates’s Army at Suttons near Campden the 16th Instant. We were truly unfortunate and compleatly routed. The infamous Cowardice of the Militia of Virginia and North Carolina gave the Enemy every advantage over our few Regular troops whose firm opposition and Gallant behaviour have gain’d them the applause as well of our successful Foes as of our runaway Friends. If I mention’d to Coll. Harrison the loss of two Howitzers I was mistaken. We had Eight Pieces of Light Artillery with Six ammunition Waggons which, with the greatest Part of our Baggage, were lost.
Our retreat was the most mortifying that cod. have happen’d. Those who escaped the Dangers of the Field knew not where to find protection. The Wounded found no relief from the Inhabitants who were immediately in arms against us, and many of our Fugitive Officers and men were disarm’d by those faithless Vallains who had flatter’d us with promises of joining us against the Enemy. The Tories are now assembling in different parts of the Country, and there is actually a sort of partizan War Waged between them and the Whigs of this Country.

The greatest part of our Baggage was plunder’d by those who first left the Field. The Enemy took a part and much of what escaped them has been pillaged by the Inhabitants on the Retreat. The Waggon Horses have been stolen and frequently taken from the drivers and some of those desperate Rascals have been daring enough to fire upon parties of our Regular Troops many miles from the place of Action.
General Gates used the utmost expedition in getting from the lost Field to this place. As this step is unaccountable to me you must expect to know the reason another time and from better authority. An unfortunate Genl. usually looses the Confidence of his Army, and this is much the case with us at present. However I suppose every thing necessary will be done in justification of the Steps that have been taken and then all will be understood. Besides my ignorance there is another reason for my silence on this subject. The General is extremely mortified at the disappointment his hopes have met with, and I think it ungenerous to oppress dejected spirits by a premature censure.
The Legislature of this State is now sitting at this place and devising means of defending the Country. The General has exhibited Estimates (he informs me) of the supplies wanting to carry on the Campaign, both to the Legislature of this state and to Virginia and hopes they will be furnish’d. The Officers of North Carolina talk confidently of Reembodying a great number of Militia. Genl. Stephens had collected about Eight hundred of the Va. Militia at this place since the action but, I’m sorry to add, at least half that number have deserted. The Maryland Division, including the Delaware Regt., will, I hope, muster six hundred when all are collected. Part are now here, a party are with Genl. Smallwood at Ellis’s Ferry, Adkin River, and a small party with Major Anderson, who Genl. Smallwood left some time at Charlotte to receive the Fugitives as they arrived. But this is the place of Genl. Rendesvous.
From the best accounts I can get Ld. Cornwallis had with him on the Day of Battle the 71st, 63d., 33., & 23 British Regiments, a Corps of Hessians, Tarltons Legion and some New Levies ⟨amoun⟩t ing to about 3000 Men. Our Num⟨bers⟩ were ⟨very little⟩ greater and our force will not be ⟨imagined⟩ great ⟨by⟩ those who are inform’d of our long March ⟨in⟩ a Baron Country with very little other subsistence than a short allowance of Fresh Beef, Green Corn Apples & Peaches.
As soon as I recover from a relaxation of Spirits, which is all my present complaint, I will write you again and inform you that we are resolv’d not to dispair but bear our fortunes like Veterans in the South, while you like Heroes in the North win and wear the Laurells of the present Campaign. Present my most respectful Compliments to the General whom I Love, to all my Friends at Head Qrs. and in Camp. Not a man among you have been generous enough to write a single sentence to Yr sincere Friend & Servt
O H Williams
I mentiond the Surprize of Genl. Sumters party, wch. happen’d the 18 Inst., in my last.
